DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1, 4-11 and 14-20 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner contacted Applicant’s Representative, Barbara Anna McCoy, Reg. No. 46,077 to inform of Examiner’s Amendment, which included changing the dependency of dependent claim 16, which depends on dependent claim 12, which is now canceled, to depend on Claim 11. Applicant’s Representative agreed to the Examiner’s Amendment.
The application has been amended as follow:

AMENDMENTS TO THE CLAIMS


Claim 16 (Currently Amended): The method according to claim 11, wherein before performing the IPv6 stateless address auto-configuration according to the prefix and the flag, the method further comprises: if the host generates the IPv6 address comprising the prefix, refreshing the lifetime of the IPv6 address comprising the prefix according to the prefix and the IPv6 address lifetime refresh mode; and if the host does not generate the IPv6 address comprising the prefix, generating the IPv6 address of the host according to the prefix and the address generation mode.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4-11 and 14-20 are allowed. The closes prior art found fails to teach singly or in combination the claimed invention. The Examiner was able to locate art which disclosed the concept of communicating router advertisement messages using Internet Protocol Version 6 (IPv6). However, none of the found prior art adequately discloses the claimed subject matter. In order to meet the limitations of the independent claims a non-obvious combination of references would be needed. To put another way, the references found during updated search and upon review of the record would not have been obvious to combine to meet the claims.
The closest found prior art is listed below:
T. Narten et al (Neighbor Discovery for IP version 6 (IPv6)), which discloses network discovery protocols for Internet Protocol Version 6.
US 20070091822 A1, which discloses a method of configuring and registering an Internet Protocol (IPv6) address in a wireless mobile communication system having a connection-oriented radio link.

US 20100097983 A1, which discloses IP mobility from mobile communications on the internet protocol (IPv6).
US 20140219165 A1, which discloses acquisition of IPv6 DNS and SIP server addresses in mobile communications devices.
US 20140095733 A1, which discloses a method and device for controlling address configuration mode.
US 20040240669 A1, which discloses a system and method for securing neighbor discovery in IP networking system.
US 20030200437 A1, which discloses providing a public key certificate.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/JAVIER O GUZMAN/            Primary Examiner, Art Unit 2446